        CASE 0:20-cr-00025-JRT-ECW Doc. 71 Filed 04/15/21 Page 1 of 16




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA

 UNITED STATES OF AMERICA,
                                                          Criminal No. 20-25 (JRT/ECW)
                                   Plaintiff,

 v.                                                    AMENDED MEMORANDUM OPINION
                                                      AND ORDER ADOPTING MAGISTRATE’S
 JIMMY LEEARTIS MARTIN                                 REPORT AND RECOMMENDATION AS
                                                                  MODIFIED
                                 Defendant.


       Jeffrey S. Paulsen, UNITED STATES ATTORNEY’S OFFICE, 300 South Fourth
       Street, Suite 600, Minneapolis, MN 55415, for plaintiff.

       Daniel L. Gerdts, 331 Second Avenue South, Suite 705, Minneapolis, MN
       55401, for defendant.


       On January 4, 2021, Magistrate Judge Elizabeth Cowan Wright issued a Report and

Recommendation (“R&R”), recommending that Defendant Jimmy Leeartis Martin’s

Motion to Suppress Electronic Surveillance Evidence be denied as moot without

prejudice, and that his Motion to Suppress Search and Seizure Evidence be denied.

Defendant objects to both recommendations. Because the United States does not intend

to use the electronic surveillance evidence in its case in chief, and because the Court finds

that the supporting affidavits for the two search warrants demonstrate sufficient

probable cause or, alternatively, demonstrate sufficient indicia of probable cause for the

good-faith exception to the exclusionary rule to apply, the Court will overrule Martin’s

objections, adopt the R&R as modified below, and deny the Motions.
                                                -1-
        CASE 0:20-cr-00025-JRT-ECW Doc. 71 Filed 04/15/21 Page 2 of 16




                                      BACKGROUND

I. FACTUAL BACKGROUND

       On January 22, 2018, Martin was sentenced to 63 months for being a felon in

possession of a firearm. (Aff. of John Biederman (“Biederman Aff.”) at ¶ 2, Jan. 13, 2020,

Docket No. 1-1.) After becoming eligible to serve the remaining portion of his sentence

at the Volunteers of America Residential Reentry Center in Minneapolis, Minnesota,

Martin was released from a federal penitentiary with instructions to surrender to the

custody of the Volunteers of America on December 5, 2019. (Id. ¶ 3.) He allegedly did

not, and a federal warrant for his arrest was issued. (Id.)

       In early January 2020, an informant was interviewed by Minneapolis Police

investigators. (See Letter at 1, Jan. 5, 2021, Docket No. 60.) During the interview, the

informant decided, on their own and without the investigators knowing in advance, to

place a call to Martin, which was put on speakerphone so that investigators could hear.

(See id.) Because the interview room was equipped with an audio recording device, the

call was recorded. (Id.) The informant did not necessarily know that the recording device

was on during the call. (Id.).

       On January 10, 2020, after obtaining a search warrant to track the cell phone that

the informant called (the “tracking warrant”), law enforcement officers located Martin in

a four-plex in Mounds View, Minnesota, where Martin’s sibling maintained a residence.




                                            -2-
           CASE 0:20-cr-00025-JRT-ECW Doc. 71 Filed 04/15/21 Page 3 of 16




(Ex. 1 at 2–3.) 1 Law enforcement agents then arrested Martin and, pursuant to another

warrant (the “search warrant”), searched the residence, thereby recovering a loaded

firearm and several phones. (Biederman Aff. ¶ 4; Ex. 3 at 8.) 2 A grand jury indicted Martin

for a single count, escaping from federal custody, in violation of 18 U.S.C. § 751(a).

(Indictment, Feb. 5, 2020, Docket No. 9.)

II. PROCEDURAL HISTORY

       Martin filed a Motion to Suppress Electronic Surveillance Evidence (the recorded

call) and a Motion to Suppress Search and Seizure Evidence obtained or derived from the

tracking and search warrants (Martin, the firearm, the cell phone, and location and call

data associated with the phone). (Mot. Suppress Electronic Surveillance Evidence at 1,

Sept. 16, 2020, Docket No. 39; Mot. Suppress Search & Seizure Evidence at 1–2, Sept. 16,

2020, Docket No. 40.) On November 16, 2020, the Magistrate Judge held a hearing

regarding the motions. (Minute Entry, Nov. 16, 2020, Docket No. 48.)

       On January 4, 2021, the Magistrate Judge issued an R&R addressing the Motions.

(R&R, Jan. 4, 2021, Docket No. 59.) She first recommended denying the Motion to

Suppress Electronic Surveillance Evidence as moot, given that the United States

represented that it would not be using the recorded call for its case in chief as to the




       1
         The two warrants in dispute here—Ex. 1 and Ex. 3—were offered into evidence
as exhibits at the motion hearing.
       2
         See supra note 1.
                                            -3-
           CASE 0:20-cr-00025-JRT-ECW Doc. 71 Filed 04/15/21 Page 4 of 16




escape charge, but to do so without prejudice, in case the United States sought to use the

recording as impeachment evidence. 3 (Id. at 9–11.)

       The Magistrate Judge then recommended denying the Motion to Suppress Search

and Seizure Evidence, after finding that (1) the tracking warrant was supported by

probable cause or, in the alternative, because evidence revealed by monitoring the cell

phone was excepted from the exclusionary rule, (id. at 19–22); and (2) the search warrant

was supported by probable cause or, in the alternative, because evidence discovered

during the search of the Mounds View residence was likewise excepted from the

exclusionary rule, 4 (id. at 28–29.)

       Martin objects to the above findings and recommendations, asserting that neither

Motion should be denied. (Obj., Jan. 19, 2021, Docket No. 63.)




       3
         The Magistrate Judge did not reach the issue of whether the informant had
consented to the recording of the call, as the issue was not fully raised as a basis for
suppressing the warrants in the briefs. (R&R at 13). If she were to, she noted that the
hearing would have to be reopened to permit testimony on this point. (Id. n.4.)
       4
         With respect to the seizure of Martin’s person within the residence, the
Magistrate Judge stated that because Martin had not put forward any argument
concerning this issue, she understood Martin to not be seeking suppression of his person.
(See R&R at 31–32.) Martin does not challenge this finding. With respect to the firearm,
the Magistrate also found that Martin had no expectation of privacy in the location within
the residence where it was found and, thus, additionally recommended denial of the
Search and Seizure Motion with respect to the firearm for lack of standing. (Id. at 30–31.)
Martin challenges this recommendation, which the Court will decline to adopt for reasons
explained below. See infra note 9.
                                            -4-
        CASE 0:20-cr-00025-JRT-ECW Doc. 71 Filed 04/15/21 Page 5 of 16




                                        DISCUSSION

I. STANDARD OF REVIEW

       After an R&R is filed by a magistrate judge, “a party may serve and file specific

written objections to the proposed findings and recommendations.” Fed. R. Crim. P.

59(b)(2). For a dispositive matter such as a motion to suppress evidence, “[t]he district

judge must consider de novo any objection to the magistrate judge's recommendation.”

Fed. R. Crim. P. 59(b)(1), (3); see also 28 U.S.C. § 636(b)(1). “The objections should specify

the portions of the magistrate judge's [R&R] to which objections are made and provide a

basis for those objections.” Mayer v. Walvatne, No. 07-1958, 2008 WL 4527774, at *2 (D.

Minn. Sept. 28, 2008).

II. MOTION TO SUPPRESS ELECTRONIC SURVEILLENCE EVIDENCE

       Under federal law, as relevant here, “no part of the contents of [any intercepted

wire or oral communication] and no evidence derived therefrom may be received in

evidence,” 18 U.S.C. § 2515, unless “a person acting under color of law . . . is a party to

the communication or one of the parties to the communication has given prior consent

to such interception,” Id. § 2511(2)(c).

       Here, a phone call was placed by an informant to Martin and the call was recorded

by law enforcement, as the interview room in which the call was made was equipped with

an audio recording device, which was recording at the time. The United States has

averred that the informant did not necessarily know that the call was being recorded and


                                             -5-
        CASE 0:20-cr-00025-JRT-ECW Doc. 71 Filed 04/15/21 Page 6 of 16




has not yet provided any evidence to demonstrate that the informant gave consent to

have the call recorded. Martin certainly did not consent. And no law enforcement officer

was party to the call.

       As such, it seems that the contents of the recorded call should be excluded as

evidence. However, the United States has represented that it will not be using the

recorded call in its case in chief, for the contents of the call are not relevant with respect

to establishing that Martin had allegedly escaped from federal custody. In such situations,

motions to suppress evidence are considered moot because there is no need to suppress

information that will never actually be introduced as evidence. See, e.g., United States v.

McConnell, No. 13-273, 2017 WL 396538, at *4 (D. Minn. Jan. 30, 2017) (parties agreeing

that motion was moot); United States v. Tenerelli, No. 07-1941, 2008 WL 420018, at *1–

2 (D. Minn. Feb. 13, 2008) (adopting report and recommendation finding motion to be

moot after the United States represented that it did not intend to use the information in

its case in chief), aff'd, 614 F.3d 764 (8th Cir. 2010).

       Yet, as the Magistrate Judge noted, simply because the United States will not be

using the recorded call for its case in chief does not definitively rule out that it could still

seek to use the recording for impeachment purposes at trial, even if unlikely. Since the

question of whether the informant consented to the recording was left unresolved, as it

was not fully briefed or argued before the Magistrate Judge, no final decision concerning

the admissibility of the recording can be made at this point. Thus, the Court will deny the


                                               -6-
          CASE 0:20-cr-00025-JRT-ECW Doc. 71 Filed 04/15/21 Page 7 of 16




Motion to Suppress Electronic Surveillance as moot, but will do so without prejudice,

which will allow Martin to object later if the United States seeks to use the recording at

trial.

III. MOTION TO SUPPRESS SEARCH AND SEIZURE EVIDENCE

         The recorded call is significant, however, when considering Martin’s Motion to

Suppress Search and Seizure Evidence, as law enforcement officers relied upon the

contents of the call to help demonstrate sufficient probable cause when applying for the

tracking and search warrants. Specifically, in the affidavit submitted in support of the

tracking warrant, Minneapolis Police Sergeant John Biederman stated that he believed it

was Martin’s voice on the recorded call; in the affidavit submitted in support of the search

warrant, Biederman stated the same.

         As discussed above, the question of whether the informant consented to the

recording of the call remains unresolved and, as a result, so too is the question of whether

the interception of the call was lawful. Thus, Martin argues that Biederman’s statements

should not be considered when determining whether the warrant applications

demonstrate sufficient probable cause. The Court agrees and, accordingly, will disregard

Biederman’s statements when considering each warrant. See United States v. Hernandez

Leon, 379 F.3d 1024, 1027 (8th Cir. 2004) (stating that the sufficiency of a warrant affidavit

which contains information unlawfully obtained is evaluated after deleting that

information).


                                             -7-
        CASE 0:20-cr-00025-JRT-ECW Doc. 71 Filed 04/15/21 Page 8 of 16




   A. Tracking Warrant

       Martin argues that, absent Biederman’s statements, the tracking warrant affidavit

lacks sufficient probable cause to connect Martin to the phone that was then tracked. As

such, Martin asserts that any location monitoring data collected pursuant to the warrant

should be suppressed.

       A search warrant must be based upon a finding by a judicial officer that there is

probable cause to believe that evidence, instrumentalities of a crime, or a person may be

found in the place to be searched. Walden v. Carmack, 156 F.3d 861, 870 (8th Cir. 1998).

“Probable cause exists when, given the totality of the circumstances, a reasonable person

could believe that there is a fair probability” that the evidence, instrumentalities, or

person “would be found in a particular place.” United States v. Fladten, 230 F.3d 1083,

1085 (8th Cir. 2000) (citing Illinois v. Gates, 462 U.S. 213, 238 (1983)). Probable cause is a

fluid concept, United States v. Colbert, 605 F.3d 573, 576 (8th Cir. 2010), which requires

reading warrant applications and affidavits with common sense and not in a grudging,

hyper technical fashion, Walden, 156 F.3d at 870.

       “Once a judicial officer has issued a warrant upon a finding of probable cause, that

finding deserves great deference.” Id. The duty of a reviewing court is to ensure that the

judicial officer issuing the search warrant had a substantial basis for concluding that “a

search would uncover evidence of wrongdoing, the Fourth Amendment requires no

more.” Gates, 462 U.S. at 236 (quotation omitted).


                                             -8-
        CASE 0:20-cr-00025-JRT-ECW Doc. 71 Filed 04/15/21 Page 9 of 16




       After excising Biederman’s statements concerning the recorded call, the facts put

forward to demonstrate probable cause of a nexus between Martin’s alleged escape from

custody and the phone sought to be tracked to acquire his location are these:

              Jimmy MARTIN [] escaped from custody on December 5, 2019.
              He has a federal arrest warrant (warrant number
              204112050291A).

              Within the last 72 hours, a phone call was placed to Jimmy
              MARTIN at [XXX-XXX]-4922 in the presence of law
              enforcement. This call was placed by a confidential informant
              who was able to provide other information concerning
              MARTIN that was able to be verified by law enforcement.

                  Your affiant believes Jimmy MARTIN is in control of [XXX-XXX]-
                  4922.

(Ex. 1 at 3–4.)

       Reading the affidavit in a commonsense manner, the informant knew how to reach

Martin, by dialing the 4922 number, and then talked to him, which law enforcement

officers heard over speakerphone. The informant also provided the officers additional

information regarding Martin, which was independently corroborated by them, and, as

such, demonstrated that the informant was reliable, as when identifying Martin on the

other end of the call. See United States v. Faulkner, 826 F.3d 1139, 1144 (8th Cir. 2016)

(explaining that informant reliability can be established through independent

corroboration). Moreover, the informant provided this information to the officers in

person, which allowed them to more conclusively assess the informant’s veracity. See id.




                                               -9-
       CASE 0:20-cr-00025-JRT-ECW Doc. 71 Filed 04/15/21 Page 10 of 16




       The Court finds that these facts, in total, are sufficient to support a finding of

probable cause. See, e.g., United States v. Brown, 499 F.3d 817, 821 (8th Cir. 2007) (stating

that, while more elaboration on an informant’s reliability would have been preferable, it

was not essential to support a finding of probable cause). The Court also finds that the

judicial officer issuing the tracking warrant had a substantial basis for concluding that a

search would uncover evidence of wrongdoing, namely Martin’s alleged escape from

custody. See Gates, 462 U.S. at 236.

       Furthermore, the location data is nevertheless admissible under the good-faith

exception. Generally, evidence obtained by means of an illegal search is subject to the

exclusionary rule, which demands that such evidence be suppressed to deter unlawful

police conduct. See generally United States v. Leon, 468 U.S. 897, 906–13 (1984)

(exploring the history and application of the rule). However, when an officer acting with

objective good faith has relied on the validity of a search warrant and acted within its

scope, most often there is no police illegality and nothing to deter, and evidence derived

from the search should not be suppressed, even if the warrant is subsequently

invalidated. Id. at 920–22.

       Of course, a supporting affidavit cannot be “so lacking” in indicia of probable cause

as to render official belief in its existence “entirely unreasonable.” United States v.

Houston, 665 F.3d 991, 995 (8th Cir. 2012) (quotation omitted). Here, however, the

affidavit stated that the informant dialed the 4922 number in front of law enforcement


                                            -10-
       CASE 0:20-cr-00025-JRT-ECW Doc. 71 Filed 04/15/21 Page 11 of 16




officers and confirmed it was Martin on the line, and then the informant’s reliability and

veracity were corroborated by officers present at the time the call was made. As such,

the Court finds that the affidavit was not so lacking in indicia of probable cause that it

would have been unreasonable to believe that the requisite nexus between Martin and

the phone existed and, thus, that the tracking warrant was valid.

       In sum, even when disregarding Biederman’s statements, the affidavit

demonstrated sufficient probable cause or, alternatively, the affidavit demonstrated

sufficient indicia of probable cause for the good-faith exception to apply. Either way, the

Court finds that any location monitoring data derived from the tracking warrant should

not be suppressed and, accordingly, the Court will deny Martin’s Motion to Suppress

Search and Seizure Evidence in this regard.

   B. Search Warrant

       In the affidavit supporting the warrant to search the Mounds View residence for

Martin, and for firearms and phones said to either constitute evidence that a crime was

committed, were the means to commit a crime, or constituted criminal possession, the

following facts remain after excising Biederman’s statements:

              In December of 2019, Jimmy Leeartis MARTIN [] escaped from
              custody. A federal arrest warrant was issued for MARTIN. The
              warrant number for this is 204112050291A.

              On December 31, 2019, MB was shot and murdered in
              Minneapolis, Minnesota after she was abducted in the city of
              Maple Grove, Minnesota. Law enforcement discovered duct
              tape on MB. Finger prints of CB was found on the duct tape.

                                           -11-
       CASE 0:20-cr-00025-JRT-ECW Doc. 71 Filed 04/15/21 Page 12 of 16




             CB has been taken into custody and is currently charged in
             Hennepin County with the murder of MB.

             Also on December 31, 2019, a male, JM was shot in north
             Minneapolis with a .45 caliber firearm. JM is the boyfriend of
             MB.

             Firearms have not been recovered in relation to these cases.

             Within the last 72 hours, a call was placed by an informant to
             [XXX-XXX]-4922. The informant stated that they had called
             MARTIN at this number.

             This informant provided information concerning the
             December 31, 2019 incident that law enforcement could
             verify. This informant stated that MARTIN was a person who
             fired a firearm during the course of CB’s 5 [sic] murder.

             A court order was obtained from [a Hennepin County District
             Judge] on January 9, 2020, permitting the electronic tracking
             of the cell phone assigned number [XXX-XXX]-4922. This cell
             phone was tracked to the area of [XXXX] Quincy Street in
             Mounds View (Ramsey County), Minnesota. This building is a
             four-plex.

             On, January 4, 2020, a domestic assault occurred in the
             building in apartment four. [KD] was listed in the report. In
             the body of the report an officer noted that they spoke with
             [KD] who lived across the hall from apartment four.
             Apartment three is across the hall from unit four in [XXXX]
             Quincy Street.




      5
        Martin challenges whether inserting “CB” here instead of “MB” was a mere
typographical error. However, given that MB was murdered, and that CB was taken into
custody and charged for this murder, the Court finds that common sense indicates that
this was a typographical error and that Biederman meant “during the course of MB’s
murder.”
                                         -12-
        CASE 0:20-cr-00025-JRT-ECW Doc. 71 Filed 04/15/21 Page 13 of 16




                  In Hennepin County Jail records, where MARTIN has been an
                  in-mate, show that [KD] is a sibling of MARTIN. In 2012, she
                  visited him in Hennepin County Jail at least three times.

                  Law enforcement would like to enter the address and search
                  for [KD] 6 [sic] and the items listed on page one of this
                  application.

(Ex. 3 at 1–3.)

       Martin’s first argument is that, without the location monitoring data, there would

be no probable cause to search the residence; however, as discussed above, this data is

admissible, so this argument in unavailing. Next, Martin argues that, even with the

location data, the facts in the affidavit are insufficient to support a finding of probable

cause to search the apartment for Martin or evidence of criminal activity. The Court

disagrees.

       With respect to Martin’s person, the Court finds that it could fairly be inferred that

Martin was at the residence named in the affidavit, as one-day old location data 7 had




       6
         Again, Martin challenges whether inserting “KD” here instead of “Martin” was a
mere typographical error. However, given that Biederman was applying for a search
warrant in hopes of apprehending Martin, the Court finds that common sense indicates
that this was another typographical error and that Biederman meant “enter the address
and search for Martin.”
       7
         The facts tying Martin to the phone traced to the residence are nearly identical
to those analyzed above with respect to the tracking warrant: the informant said that
they called Martin at the 4922 number within the last 72 hours, and other information
provided by the informant was corroborated by law enforcement. As such, the Court
incorporates its earlier analysis here: the reliability of the informant’s information was
established as was its veracity, so it could be fairly inferred that the relevant phone was
in Martin’s possession. Moreover, the location data showing the phone to be at the four-
                                              -13-
       CASE 0:20-cr-00025-JRT-ECW Doc. 71 Filed 04/15/21 Page 14 of 16




narrowed down his whereabouts to the four-plex where his sibling lived in apartment

three, and that being there would constitute criminal activity, as he was an escapee from

custody. Moreover, when executing an arrest warrant at a third person’s home, as

occurred here, if arresting officers have a reasonable belief that the suspect is present at

the time the warrant is executed, then police may enter the residence to make the arrest.

See United States v. Glover, 746 F.3d 369, 373 (8th Cir. 2014). Given that the Court finds

that there was probable cause to believe that Martin was in the residence, it was

reasonable to believe he was there too. Accordingly, the Court will deny Martin’s Motion

in this regard.

       With respect to whether the firearm 8 could fairly be inferred to be at the

residence, the affidavit stated that the informant provided information concerning two

interrelated shooting incidents on December 31, 2019, information that was then verified

by law enforcement officers. It also stated that the informant said that Martin had

discharged a firearm during one incident, and that no firearms related to the incidents

had yet been found. Finally, the affidavit set out that the incidents occurred ten days




plex provides additional support for a finding of probable cause that Martin was at the
residence.
        8
          The United States represents that it does not intend to use the seized cell phone
in its case in chief. As such, the Court will only consider whether the firearm should be
suppressed. However, given that the phone associated with the 4922 number was
tracked to the residence, the Court notes that it could most likely be fairly inferred that
the phone was there as well.
                                           -14-
       CASE 0:20-cr-00025-JRT-ECW Doc. 71 Filed 04/15/21 Page 15 of 16




prior to the warrant application, and that Martin had been located at his sibling’s four-

plex one day before the warrant issued.

      When considering these facts, in total, the Court finds that they were sufficient to

support a finding of probable cause, as a reasonable person could have believed that

there was a fair probability that the firearm would be found in the residence at that time.

Furthermore, the Court finds that affidavit was not so lacking in indicia of probable cause

that it would have been unreasonable to believe that the requisite nexus between Martin

and the firearm existed and, thus, that the search warrant was valid. As such, the firearm

is nevertheless admissible under the good-faith exception. Accordingly, the Court will

deny Martin’s Motion in this regard.

      In sum, the Court will overrule Martin’s objections, adopt the R&R as modified, 9

deny the Motion to Suppress Electronic Surveillance as moot without prejudice, and deny

the Motion to Suppress Search and Seizure Evidence.


                                          ORDER




      9
         The Magistrate Judge also recommended denial of the Search and Seizure Motion
for lack of standing, as she found that Martin had no expectation of privacy in the firearm
or where it was found. (R&R at 30–31.) However, the firearm was found under a mattress
in the bedroom where Martin was an overnight guest. As such, the Court finds that
Martin had a reasonable expectation of privacy in the room, including under the mattress
upon which he presumably slept. See Minnesota v. Olson, 495 U.S. 91, 98–100 (1990).
Accordingly, while the Court adopts the remainder of the Magistrate Judge’s
recommendations, it declines to adopt her recommendation concerning standing and,
thus, adopts the R&R as so modified.
                                           -15-
      CASE 0:20-cr-00025-JRT-ECW Doc. 71 Filed 04/15/21 Page 16 of 16




      Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

      1.     Martin’s Objection to the Report and Recommendation [Docket No. 63] is

             OVERRULED;

      2.     The Magistrate Judge’s January 4, 2021 Report and Recommendation

             [Docket No. 59] is ADOPTED as modified;

             a. The Court adopts the Magistrate Judge’s recommendations except with

                respect to Martin’s standing to seek suppression of the firearm.

      3.     Martin’s Motion to Suppress Electronic Surveillance Evidence [Docket No.

             39] is DENIED as moot without prejudice;

      4.     Martin’s Motion to Suppress Search and Seizure Evidence [Docket No. 40]

             is DENIED.



DATED: April 15, 2021                            ___                     __
at Minneapolis, Minnesota.                           JOHN R. TUNHEIM
                                                         Chief Judge
                                                 United States District Court




                                         -16-
